Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-8 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Maschmeyer et al. (US 20120105333 A1).

    PNG
    media_image1.png
    523
    440
    media_image1.png
    Greyscale

Regarding claim 1, Maschmeyer et al.  discloses a apparatus comprising: 
a dielectric tile array (i.e. fig. 12  elements 1212) including a plurality of dielectric tiles (Fig.s 12-15 – Note:  The stacked arrays of EA material is also a dielectric.); and 
a plurality of electroactive (EA) material blocks configured to expand or contract in response to being actuated by the application of an actuation voltage (Fig.s 12-15 – Note:  The stacked arrays of dielectric EA material is understood to expand or contract with applied voltage. This is the definition of a electroactive material.  See Figs1-5 and written description)).

Regarding claim 2, Maschmeyer et al.  discloses a apparatus of claim 1, further comprising: a plurality of bias plates, wherein, for each EA material block among the plurality of EA material blocks, two bias plates among the plurality of bias plates are affixed to two opposite sides the EA material block, respectively ((Fig.s 12-15 – i.e. top and bottom electrode located on either side of each dielectric EA block.).

Regarding claim 3, Maschmeyer et al.  discloses a apparatus of claim 2, wherein, for each EA material block among the plurality of EA material blocks, at least one of the two bias plates affixed to the EA material block is affixed to a side of a dielectric tile from among the plurality of dielectric tiles (Fig.s 12–15; i.e. in figure Fig. 12 EA material 1214 with top and bottom electrodes is affixed to a top side a lower dielectric EA material block.) 


Regarding claim 9, Maschmeyer et al.  discloses a multi-surface structure comprising: a plurality of smart surface layers stacked on each other, each smart surface layer including, a dielectric tile array including a plurality of dielectric tiles (Fig.s 12-15 – Note:  The stacked arrays of EA material is also a dielectric. i.e. fig. 15  elements 1554));; and 
a plurality of electroactive (EA) material blocks configured to expand or contract in response to being actuated by the application of an actuation voltage (Fig.s 12-15 – Note:  The stacked arrays of dielectric EA material is understood to expand or contract with applied voltage. This is the definition of a electroactive material.  See Figs1-5 and written description)).

Regarding claim 10, Maschmeyer et al.  discloses a multi-surface structure of claim 9 further comprising: control circuitry configured to control the plurality of smart surface layers (¶54).

Regarding claim 11, Maschmeyer et al.  discloses a multi-surface structure of claim 10, wherein the control circuitry is configured to control the plurality of smart surface layers (¶54). to perform a first signal processing operation on an electromagnetic (EM) wave that impinges the plurality of smart surface layers (¶54 – i.e. the electrical signal that is sent to the EA layers.).
	Note: “to perform…” is a statement of intended use, which is not understood as defined by the claim to provide a clear and explicit structural distinction.

Regarding claim 12, Maschmeyer et al.  discloses a multi-surface structure of claim 11 (See regarding claim 11).  The further limitation of  wherein the first signal processing operation is a differentiation operation or an integration operation, is not understood to provide a further clear and explicit structural distinction.

Regarding claim 13, Maschmeyer et al.  discloses a multi-surface structure of claim 11, wherein the control circuitry is configured to control the plurality of smart surface layers to perform the first signal processing operation by selectively actuating EA material blocks selected from among the plurality of EA material blocks of one or more of the plurality of smart surface layers (¶54).  Note: The operational language is not understood to provide a clear and explicit structural distinction. The prior art device receives a signal that is processed by the material to selectively actuate the EA blocks.

Regarding claim 14, Maschmeyer et al.  discloses a multi-surface structure of claim 13, wherein the control circuitry is configured to selectively actuate the selected EA material blocks by selectively applying bias voltages to the selected EA material blocks (¶54).  Note: The operational language is not understood to provide a clear and explicit structural distinction. The prior art device receives a signal that is processed by the material to selectively actuate the EA blocks.  See also figures 2-5.

Regarding claim 15, Maschmeyer et al.  discloses a multi-surface structure of claim 10, wherein the control circuitry is configured to control the plurality of smart surface layers in accordance with a virtual segmentation of one or more of the plurality of smart surfaces such that the plurality of smart surfaces performs parallel individual processing of several spatially separated EM waves that impinge the plurality of smart surface layers (¶54).  Note: The recited operational language is not understood to provide a clear and explicit structural distinction. The prior art device receives a signal that is processed by the material to selectively actuate the EA blocks.

Regarding claim 16, Maschmeyer et al.  discloses a multi-surface structure of claim 9, further comprising: a plurality of bias plates, wherein, for each EA material block among the plurality of EA material blocks of at least one smart surface layer from among the plurality of smart surface layers, two bias plates among the plurality of bias plates are affixed to two opposite sides the EA material block, respectively (Fig.s 12-15 – i.e. top and bottom electrode located on either side of each dielectric EA block.).

Regarding claim 17, Maschmeyer et al.  discloses a multi-surface structure of claim 16, wherein, for each EA material block among the plurality of EA material blocks of the at least one smart surface layer, at least one of the two bias plates affixed to the EA material block is affixed to a side of a dielectric tile from among the plurality of dielectric tiles of the at least one smart surface layer bias plates affixed to the EA material block are configured to supply the actuation voltage to the EA material block.
 (Fig.s 12-15 – i.e. top and bottom electrode located on either side of each dielectric EA block.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



8/17/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822